Judge BRIGGS,
dissenting.
The Department of Labor and Employment (Department) promulgated a regulation that made ineligible for reimbursement from the Underground Storage Tank Fund (Fund) any costs incurred for the cleanup of a petroleum leak discovered before December 22, 1988. In my view, the Department exceeded its statutory authority in making ineligible for reimbursement any costs incurred after the Act became effective, on July 1, 1989. I therefore respectfully dissent.
In 1984 Congress enacted Subtitle I to the Resource Conservation and Recovery Act, 42 U.S.C. § 6691, et seq. (1994). It reflected a growing recognition of the dangers associated with leaking underground petroleum storage tanks. For the first time, tank owners and operators were subject to regulation. Among other things, they were required to maintain evidence of financial responsibility.
The Environmental Protection Agency (EPA) was authorized to adopt implementing regulations. The EPA’s regulations became effective December 22, 1988. 40 C.F.R. § 280.1, et seq.
The Colorado General Assembly responded by promulgating the Underground Storage Tank Act (Act). Colo. Sess. Laws 1989, ch. 66, § 8-20-501, et seq.; § 8-20-601, et seq.; § 28-18-101, et seq. It became effective July 1,1989. See Colo. Sess. Laws 1989, ch. 66 at 408.
The Act complied with, and for the most part mirrored, the federal program. As pertinent here, it required each owner or operator of an existing underground storage tank *294still in use to register the tank on or before October 1, 1989, and to pay an initial registration fee, followed by payment of an annual fee. See Colo. Sess. Laws 1989, ch. 66, § 8-20-506.
Pursuant to Colo. Sess. Laws 1989, ch. 66, § 8-20-507, if a release were detected or suspected, the owner or operator was required immediately to take all actions necessary to stop and mitigate the release. The release also had to be reported to the state inspector of oils within twenty-four hours.
Each owner or operator was required to establish and maintain evidence of financial responsibility for taking corrective action and for compensating third parties for bodily injury and property damages resulting from leaks. However, consistent with the federal program, the General Assembly created the Fund for use in demonstrating financial responsibility. Each owner or operator in compliance with all regulations was eligible to participate in the Fund. See Colo. Sess. Laws 1989, ch. 66, § 8-20-509.
Subject to certain limitations, the Fund required payment of the costs per leak “occurrence” above $10,000 for clean-up and above $25,000 for third-party liability. An occurrence was defined as “the entire period of time from the identification through the remediation of any release, leak, or spill of a petroleum product from an underground storage tank or group of associated tanks.” Colo. Sess. Laws 1989, ch. 66, § 8-20-509(2).
The state regulations enacted to implement this statutory scheme included Department of Labor and Employment Regulation 280.80(e), 6 Code Colo. Reg. 1007-5,- which limited Fund eligibility to those expenses incurred after July 1, 1989, the date the Act became effective. Diamond Shamrock does not challenge Regulation 280.80(e).
The Department also enacted Department of Labor and Employment Regulation 280.82(d), 6 Code Colo. Reg. 1007-5. This regulation further excluded from Fund eligibility the costs of any remedial action, even if incurred after the Act became effective, if the release had been discovered before December 22, 1988. It is this regulation Diamond Shamrock contends exceeds the Department’s statutory authority.
The trial court focused on the requirement in § 8-20-509(2) that the designated costs of leak clean-up and third-party liability “shall” be paid for each leak occurrence. It also focused on the definition of “occurrence,” which included “the entire period of time from the identification through the remediation of any release.” The trial court then reached what, in my view, was a proper conclusion:
The costs authorized for reimbursement are clearly set forth in C.R.S. § 8-20-509(2). The Court finds that § 8-20-509(2) is not ambiguous. Accordingly, the Colorado Department of [Labor and Employment] exceeded its statutory authority in promulgating [Regulations 280.80(e) and 280.82(d) ]. The ‘costs’ that ‘shall’ be paid pursuant to C.R.S. § 8-20-509(2) cannot be limited by regulation to costs for releases detected on or after December 22,1988.
The Department has authority to regulate, not legislate. See Adams v. Colorado Department of Social Services, 824 P.2d 83 (Colo.App.1991). We have a duty to invalidate any administrative regulation that conflicts with the design of a statutory scheme. See Cartwright v. State Board of Accountancy, 796 P.2d 51 (Colo.App.1990); see also Western Colorado Congress v. Colorado Department of Health, 844 P.2d 1264 (Colo.App. 1992)(court has a duty to set aside any agency action that violates a statutory right).
Initially, I disagree that a party must present proof beyond a reasonable doubt that a statute or rule is unconstitutional. See United Air Lines v. City and County of Denver, 973 P.2d 647 (Colo.App.1998)(Briggs, J., specially concurring).
More importantly here, under the federal and state statutory schemes, as well as the federal regulations, the date a leak is discovered is simply not a relevant consideration for any purpose, including Fund eligibility. To the extent any question might exist as to the Department’s authority to limit Fund eligibility on such a basis, it is resolved by reference to the expressed purpose of the Act:
*295The general assembly hereby finds and declares that the leakage of regulated substances from the underground storage tanks constitutes a potential threat to the waters and the environment of the state of Colorado and presents a potential menace to the public health, safety, and welfare of the people of the state of Colorado and to that end, it is the purpose of this part 5 to establish a program for the protection of the environment and of the public health and safety by preventing and mitigating the contamination of the subsurface soil, groundwater, and surface water which may result from leaking underground storage tanks. This part 5 does not include above-ground storage tanks.
Colo. Sess. Laws 1989, ch. 66, § 8-20-501.
Statutes are to be construed to forward their beneficial purpose. Pace Membership Warehouse v. Axelson, 938 P.2d 504 (Colo. 1997). To exclude an owner or operator from Fund eligibility merely because the tank leak was discovered before December 22, 1988, or any other date, in no way forwards the Act’s beneficial purpose of mitigating contamination. It in fact undermines that purpose.
To achieve the Act’s goal, it is critical that owners and operators be encouraged to report leaks from existing tanks still in use. They are so encouraged by Fund eligibility.
As a result of the liability created by the Act, exclusion from eligibility discourages reporting. This undermines the express statutory duty placed on the state inspector of oils, under Colo. Sess. Laws 1989, ch. 66, § 8-20-503(2)(d) to ensure that “[a]ll releases above reportable quantities are reported to the Colorado department of [Labor and Employment].” Further, no rational reason is apparent under either statutory scheme for excluding from eligibility an owner or operator who discovered a leak on or before December 21, 1988, but was still incurring expenses for clean-up after July 1, 1989. The impact on the environment is the same.
With Regulation § 280.80(e), the Department has limited Fund eligibility to expenses incurred after July 1, 1989, the date the Act became effective. The result is that only those owners and operators who pay fees in compliance with the Act and implementing regulations can share in the Fund. This prevents exhaustion of the Fund by claims for expenses by those not contributing. At the same time, owners and operators of existing tanks are not discouraged from reporting leaks.
In sum, nothing in the federal act, federal regulations, or the state act makes the date a leak is discovered relevant for any purpose, including Fund eligibility. Creating such a criterion undermines the purpose of the Act and is unnecessary to protect the Fund. I therefore respectfully dissent.